DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 8, please delete [virtually] to avoid 112 issues. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartanto (US Patent No. 7,603,824) in view of Meersseman et al. (US2014/0290158).
For claim 1, Hartanto discloses a panel (fig. 1) suitable for assembling a waterproof floor or wall covering from a plurality of said panels, wherein the panel has a substantially planar top surface (11), and a substantially planar bottom surface (28), the panel having a laminated structure of layers which comprises: a flexible core layer (12) which is substantially composed of a material which is provided with voids in the form of air pockets and hence is relatively low in density (col. 2 lines 61-67, foam), a rigid top layer (11) which comprises a support layer (14) that is substantially composed of a material that is virtually devoid of air pockets and hence is relatively high in density (col. 2 lines 27-33, wood), and a rigid backing layer (13) which is provided directly or indirectly to the bottom side of the core layer, wherein the core layer has a lower density than the top layer and the backing layer (col. 1 lines 40-42, inherently the core layer foam has a lower density than wood).
Hartanto does not disclose that the rigid top layer further comprises a wear layer and a décor layer on top of the support layer.
Meersseman et al. discloses a panel (fig. 4) comprising a rigid top layer (3) comprising a support layer (28), wherein the rigid top layer further comprises a wear layer (29) and a décor/motif layer (4) on top of the support layer.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the rigid top layer of Hartanto and make it comprise a wear layer and a décor layer as made obvious by Meersseman et al. so that panels of different patterns/décor can be produced to suit different environments.
For claim 2, Hartanto discloses that the backing layer is wood (col. 2 lines 48-49).
For claim 8, Meersseman et al. discloses the obviousness of making the core layer (2) with a material that has a close cell structure [0074] to increase the strength and insulation of the core.
For claims 9-10, it would be obvious to one having ordinary skill in the art at the effective filing date of the application to choose a material for the core layer with a pore volume in the range of 20-50% and a pore size in the range of .01-.5 mm since this merely involves choosing a foam of a particular material to get predictable and expected results. Moreover the applicant has not disclosed any unpredictable or unexpected results gotten from choosing such void dimensions for the core layer.
For claim 11, Hartanto discloses that the support layer (14) is directly provided onto the top side of the core layer (12).
For claim 12, the combination discloses a layer having a thickness of 0.5mm (Meersseman et al. [0025]) and it would be obvious to one having ordinary skill to make the thickness of the core layer in the range of 0.5-3mm to increase the strength of the panel.
For claim 13, the combination discloses the obviousness of making the core layer have a density of about 300 kg/m3 (Meersseman et al. [0010]).
For claim 14, the combination discloses the obviousness of making the top/support layer have a density of at least 1200kg/m3 (Meersseman et al. [0021] density more than 500kg/m3).
For claim 15, the combination discloses the obviousness of adding a reinforcing material (Meersseman et al. fig. 4, 28) to the support layer to increase the strength of the support layer.
For claim 16, the combination discloses that the material of the core layer comprises a foam material from polyethylene (Hartanto col. 2 lines 61-64).
For claim 17, the combination discloses that the material of the support layer (Meersseman et al. fig. 4, 28) can comprise PVC that is virtually free from plasticizer (none is disclosed) and contains CaCO3/chalk as filler material [0075]. 
For claim 18, the combination discloses that the top layer comprises the wear layer (Meersseman et al. fig. 2, 29) on top of the décor layer (4).
For claim 19, the combination discloses that the panel (Hartanto fig. 1) has at least four substantially linear side edges having a rectangular design, wherein the linear side edges comprise at least one pair of opposite side edges which are provided with interconnecting coupling means (21, 22) for interconnecting one panel within another.
For claim 20, the combination discloses that the interconnecting coupling means are provided as an integral part of the support layer (Hartanto fig. 2, 14, 21, 22).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hartanto (US Patent No. 7,603,824) in view of Meersseman et al. (US2014/0290158) as set forth in the rejection of claim 1, and further in view of Whispell et al. (US2011/0167744).
For claim 3, the combination does not disclose that the backing layer is flexible vinyl compound with a plasticizer content of at least 5 wt%.
Whispell et al. discloses a panel (fig. 61) with a backing layer (11a) that can be made of flexible vinyl compound with a plasticizer content of at least 5 wt% [0173].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the backing layer of Hartanto a flexible vinyl compound with a plasticizer content of at least 5wt% as made obvious by Whispell et al. to increase the flexibility and durability of the panel.
For claim 4, the combination discloses the obviousness of making the backing layer of PVC to increase the durability of the panel (Whispell et al. [0173]).
For claim 5, the combination discloses the obviousness of making the backing layer of extruded PVC (Whispell et al. [0173]) and it would be obvious to make the PVC free of plasticizer since Whispell discloses a rigid PVC panel [0173]. Moreover it has been held that the omission of an element and its function is obvious if the function of the element is not desired.  Ex Parte Wu, 10 USPQ 2031 and In re Larson, 340 F.2d 965. MPEP 2144.04[II-A].
For claim 6, it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the backing layer thickness 0.5-5mm (Whispell et al. [0081]) since this merely involves changing already disclosed dimensions to get predictable and expected results like increased strength and durability. 
For claim 7, it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the density of the backing layer at least 1600 kg/m3 since the combination discloses that the backing layer is made of the same material and plasticizer as the applicant’s panel (Whispell et al. [0081] PVC).

Response to Arguments
In response to the argument that Meersseman discloses a floor panel having a different construction and arrangement than claimed by the applicant, the examiner argues that Meersseman is only relied on to disclose the obviousness of adding a wear and décor layer to the top layer to increase the aesthetic of the panel. The rest of the limitations present in claim 1 is taught by the main prior art, Hartanto.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633